Exhibit 10.6

 



MUTUAL AND LIMITED RELEASE

AGREEMENT

 

THIS MUTUAL AND LIMITED RELEASE (the “Agreement”) is entered into and made
effective as of the 30th day of September 2012 (the “Effective Date”) by and
among the signatories to this Agreement (each of the signatories shall be
referred to singularly as a “Party” and collectively as the “Parties”). Except
as otherwise defined herein, capitalized terms and phrases shall have the
meaning ascribed thereto in Section 2 of this Agreement.

 

BACKGROUND

 

On or about the 10th day of May 2010, VIASPACE issued to Sung Chang a long-term
debt instrument in the principal amount of $5,331,025 (the “Original Secured
Note”), the payment of which is secured by the Security Documents. Since its
original issuance, the Original Secured Note was amended by the parties to
extend the due date for payment of each respective installment by one year
(together with such amendment, the “Secured Note”), with the first installment
being due and payable thereafter on May 14, 2012 (the “First Installment”). As
part of such amendment, the Secured Note was assigned by Sung Chang to Changs,
LLC (“Changs”).

 

The First Installment remains unpaid, along with the Accrued Interest. Neither
VIASPACE nor any one of its various subsidiaries, including VGE or its two lower
tier subsidiaries, has the financial wherewithal to satisfy the Secured Note as
and to the extent due and owing. Given the insolvency of VIASPACE on a
consolidated basis, Changs, in lieu of exercising its remedies, has expressed a
desire to cooperate in the recapitalization of VIASPACE and VGE upon the terms
and conditions described in that certain agreement entitled “Recapitalization
Agreement (the “Recapitalization”).

 

As a prelude to the Recapitalization, each of the Parties entered into that term
sheet entitled “TERM SHEET- VIASPACE & VGE RECAPITALIZATION,” dated as of the
24th day of July 2012 (the “Recap Term Sheet”), pursuant to which the Parties
expressed their desire to negotiate, inter alia, a mutual release in connection
with the Recapitalization.

 

NOW, THEREFORE, pursuant to the Recap Term Sheet and in consideration of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Parties agree as follows:

 

AGREEMENT

 

1.               Limited Mutual Releases by and Among All Parties.

 

1.1            The Release. Except for Claims relating to the Excluded
Obligations (which by definition are not included within the meaning of the
released Claims), each of the Parties, for and on behalf of itself and, as
applicable, each of its shareholders, partners or members, as the case may be,
hereby and forever releases and discharges (each, a “Releasing Party”) each of
the other Parties and each shareholder, officer, director, employee, Affiliate,
successor and assign thereof (collectively, the “Released Parties”) from any and
all Claims (the “Release”).

 

1.2            Covenant Not to Sue. The Release shall constitute a complete
release of the Claims and waiver of and a covenant not to sue under or in
connection with any and all such Claims, and each of the Releasing Parties shall
be deemed to have fully, finally, and forever settled, discharged, released,
waived, and abandoned any and all such Claims any one or all of such Parties may
have had or may have, and the Release shall in all respects and in any event and
in all cases be deemed to release each of the Released Parties from any injury,
damage, liability, responsibility, or obligation all or any one of the Releasing
Parties may have suffered or incurred for, as a result of, with respect to or in
connection with such Claims.

 



1

 

 

1.3            Waiver of Unknown Claims. In furtherance of the above-stated
intention to bar each and every Claim, except as otherwise agreed in this
Agreement, each Releasing Party hereby expressly waives any and all rights or
benefits conferred by the provisions of section 1542 of the California Civil
Code (“Section 1542”), and by any similar provision of California, other state
or federal law now in effect or in effect in the future, and expressly consent
that this Agreement shall be given full force and effect according to each and
all of its express terms and conditions, including those relating to unknown and
unsuspected Claims specified above, if any. Section 1542 provides:

 

A general release does not extend to the claims which the creditor does not know
or suspect to exist in his favor at the time of executing a release, which if
known by him must have materially affected his settlement with the debtor.

 

The release by each Releasing Party (when and as effective) in this Section
shall extend to all unknown claims within the meaning of Section 1542 relating
in any way to each of the Released Parties and, as applicable, each respective
shareholder, officer, director, Affiliate, successor and assign thereof.

 

1.4            Informed Release. Each Releasing Party acknowledges that it
understands the significance and potential consequences of the release of
unknown claims and of the specific waiver of its rights under Section 1542.
Except as otherwise agreed in this Agreement, each Releasing Party intends that
the Claims released by it under this Agreement shall be construed as broadly as
possible.

 

2.               Definitions. For purposes of this Agreement, the following
terms and phrases shall have the meaning ascribed thereto:

 

“Affiliate” means, with respect to any party to this Agreement, a Person,
directly or indirectly, as of or following the Effective Date, that controls, is
controlled by or is under common control with such party. For purposes of this
definition, “control” shall mean beneficial ownership (direct or indirect) of
more than 50% of the outstanding voting stock or other voting rights entitled to
elect directors (or in the case of an entity that is not a corporation the
election or appointment of the corresponding managing authority); provided,
however, that in any country where the local law shall not permit foreign equity
participation of more than 50%, then an “Affiliate,” shall further include any
company in which such Person shall own or control, directly or indirectly, the
maximum percentage of such outstanding stock or voting rights permitted by local
law or otherwise exercises control over the management of such company.

 

“Assignment Agreement” shall mean that certain agreement entitled “Delivery,
Disclosure, Assignment and Assumption Agreement,” and entered into by and among
VGE, VIASPACE and each of the Former Employees as of the _ day of August 2012.

 

“Claim” shall mean any and all causes of action, actions, affirmative defenses,
judgments, liens, indebtedness, obligations, damages, losses, claims,
liabilities and demands of every kind and character, whether known or unknown,
suspected or unsuspected, existing or prospective, from the beginning of time
through and including the Effective Date, including, without limitation, any and
all claims, including claims based on, arising under or otherwise relating to
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974 , the Americans with Disabilities Act, the Vietnam Era Veterans
Readjustment Act, all other federal or state statutes regulating military
service leaves, and all amendments thereof or any other relevant or potentially
applicable state and federal statutes; past wages or salaries, emotional
distress, personal injuries or damages, disability insurance or other benefits
(except vested retirement benefits), violation of any express or implied
agreement, written or verbal, and any common law duty, including claims for
attorney fees; provided, however, that in no event shall the term “Claim”
include any Excluded Obligations.

 



2

 

 

“Excluded Obligations” shall mean each of the following matters:

 

(i)              This Agreement;

 

(ii)            Each of the Former Employee’s Statements of Additional Terms and
Conditions; provided, however, that each of the Parties to each such respective
agreement hereby agree that Sections 2(c) and (d) thereof following the date of
this Agreement shall have no applicability to the performance of services for
and on behalf of VIASPACE so long as each such employee thereunder enters into
with VIASPACE and executes as an employee of VIASPACE the Business Protection
Agreement, a form of which is attached hereto;

 

(iii)          The Assignment Agreement; the Recapitalization Agreement; License
Agreement; that certain Lock Up Agreement (as defined in the Recapitalization
Agreement); those certain agreements entitled “Consulting Agreement” and
“Business Protection Agreement” entered into by and between Stephen Muzi and
VGE; those certain agreements entitled “Business Protection Agreements” to be
entered into by and between VIASPACE and each of Stephen Muzi and Carl Kukkonen,
respectively; that certain agreement entitled “Loan Agreement” to be entered
into by and between Kevin Schewe, MD and VIASPACE and the Promissory Note and
Security Agreement relating thereto; [that certain initial VIASPACE Purchase
Order]; that certain agreement entitled “Agreement to Grant Voting Rights and
Transfer Preferred Share” entered into by and between Sung H. Chang and Schewe,
along with that certain Exhibit A attached thereto, all of which documents being
entered into of even date herewith (other than the Assignment Agreement);

 

(iv)          The Note and Security Documents (as defined in the
Recapitalization Agreement), provided, however, that any and all claims under
the Note and related Security Documents shall be subject to and limited by the
Covenant not to Sue (as defined in the Recapitalization Agreement);

 

(v)            The Registration Rights Agreement, dated as of May 14, 2010, and
entered into by and between VIASPACE and Sung Hsien Chang; provided, however,
that upon any exercise of the demand registration rights described therein,
Chang shall be responsible for the payment of the costs to register the shares
subject to such exercise by him that would not otherwise be incurred by VIASPACE
in its usual course of business (e.g., Chang will not be responsible for costs
of audit fees for any such audit that may otherwise be conducted); provided,
further, that Chang (nor any transferees of such shares) may not sell during any
calendar quarter more than the greater of either (1) two and one half (2.5)
times the volume limitation pursuant to Rule 144(e) promulgated under the
Securities Act of 1933, as amended, or (2) forty million (40,000,000) shares (as
adjusted for any stock splits, stock dividends, recapitalizations, combinations
and the like) of all such shares that are to be registered pursuant to his
demand registration rights, without the prior written consent of VIASPACE, which
consent shall not be unreasonably delayed, denied, conditioned or withheld (the
“Trickle Out”); provided, further, that such Trickle Out does not otherwise
undermine or adversely affect the effectiveness of such Registration Statement;

 



3

 

 

(vi)          The Registration Rights Agreement, dated as of May 14, 2010, and
entered into by and among VGE, Sung Hsien Chang, Hsiu Fen Su, Chun Hao Chang,
Jay Chang, each individual residents of the State of Georgia, and Green
Solutions Group Ltd, a British Virgin Islands company;

 

(vii)        Sections 5.1 through 5.6, and 5.7.4 and the rights associated
therewith of the Share Purchase Agreement, dated as of the __ day of April 2010,
entered into by VIASPACE and Sung Chang, as amended;

 

(viii)      VIASPACE’s obligation to satisfy the accrued vacation pay earned
through the Closing by each of the Former Employees in connection with the
performance of employment services for and on behalf of VIASPACE and VGE prior
to and through such Closing;

 

(ix)          Claims for which a Released Party is not lawfully permitted to
release (the “Preserved Claims”); provided, however, that to the extent that any
such Preserved Claims are asserted against any Chang Indemnified Party, then
notwithstanding any provision in this Agreement to the contrary, this Agreement
and the Covenant Not to Sue (as defined in the Recapitalization Agreement) shall
be and become null and void with respect to any such affected Chang Indemnified
Party;

 

(x)            VGE’s obligation to satisfy the accrued vacation pay earned
through the Closing by Sung Chang in connection with the performance of
employment services for and on behalf of VGE prior to and through such Closing;
and

 

(xi)          The independent contractor agreement to be entered into by and
between VGE and Stephen Muzi (“Muzi”) for the performance by him of certain
Chief Financial Officer and Secretarial services for and on behalf of VGE from
the effective date of the Recap Term Sheet until November 15, 2012 at $5,000 per
month (in order to file the second quarter and third quarter SEC 10-Q's) and for
such longer period as the parties may mutually agree and that certain Business
Protection Agreement entered into of even date therewith by and between VGE and
Muzi (the “Muzi Agreement”).

 

“Expired Employment Agreements” shall mean those certain employment agreements
entered into by and between VGE and each of the Former Employees and made
effective as of the __ day of August 2010.

 

“Former Employees” shall mean Carl Kukkonen and Steve Muzi.

 

“License Agreement” shall mean that certain license agreement entered into as of
the Effective Date by and between VGE and VIASPACE with respect to the license
of certain rights in and to Giant King Grass (as defined therein).

 



4

 

 

“Statement of Additional Terms and Conditions” shall mean that certain addendum
entitled “Statement of Additional Terms and Conditions Relating to Employment
Agreement,” which statement was attached to and made a part of each of the
Expired Employment Agreements.

 

3.               Release-Related Covenants. Each of the Parties hereby agrees
that he or it, as the case may be:

 

3.1            No Admission. Acknowledges and agrees that neither anything in
this Release nor the offer, execution, delivery, or acceptance thereof shall be
construed as an admission by such Party of any kind, and this Release shall not
be admissible as evidence in any proceeding; this Release does not constitute an
adjudication or finding on the merits and is not, and shall not be construed as,
an admission by any such Party of any violation of its policies, procedures,
state or federal laws or regulations; this Release may be introduced, however,
in any proceeding to enforce its terms and conditions; provided, however, that
any such introduction shall be pursuant to an order protecting its
confidentiality.

 

3.2            Covenant Not to Sue. Shall never institute any action for
suit-at-law or action against all or any of the Released Parties, nor institute,
prosecute, or in any way aid in the institution or prosecution of any Claim for
damages, costs, loss of services, expenses, or compensation for or on account of
any damage, loss or injury, either to person or property or both, whether
developed or undeveloped, resulting to or to result, known or unknown, past,
present, or future, arising out of any Claim that has been released under this
Agreement.

 

3.3            Non-disparagement. Shall neither disparage nor denigrate the
reputation, name or goodwill of any Released Party in any communication, verbal
or written, with any third-party, commencing with and following the Effective
Date.

 

4.               Employment Related Covenants.

 

4.1            Release of Any Age Discrimination Claim. In compliance with the
requirements of the Age Discrimination in Employment Act (ADEA), as amended by
the Older Workers’ Benefit Protection Act (OWBPA), each of the Former Employees
and Sung Chang (“Prior Officers”) hereby acknowledges by his/her signature below
that, with respect to the rights and claims waived and released under the ADEA
and OWBPA:

 

(a)             Prior Officer has read and understands this Agreement;

 

(b)            Prior Officer was given at least 21 days from the date this
Agreement was initially presented to accept the terms of this Agreement;

 

(c)             Prior Officer was advised in writing, via this Agreement, to
consult with an attorney before signing this Agreement;

 

(d)            Prior Officer had an opportunity to consult with an attorney
before signing this Agreement;

 

(e)             Prior Officer is releasing the each of the Released Parties
from, among other things, any claims of age discrimination under the ADEA or
OWBPA; and

 

(f)             Prior Officer understands that the release of age discrimination
claims contained in this Agreement does not cover any rights or claims that may
arise after the Effective Date against each of the Released Parties.

 



5

 

 

4.2            Revocation of Age Release. Prior Officer may revoke the portion
of this Agreement relating to release of age discrimination claims covered by
the ADEA or OWBPA within seven (7) calendar days after signing it. To be
effective, such revocation must be received in writing by VIASPACE Green Energy,
131 Bells Ferry Lane, Marietta, GA 30066. Revocation can be made by hand
delivery, telegram, facsimile, or postmarking before the expiration date of this
seven (7) day period.

 

5.               Representations and Warranties.

 

5.1            Warranty of Authority. Each Party whose signature appears below
represents and warrants to each other Party that he or it, as the case may be,
has been duly authorized and has full authority to execute this Agreement on
behalf of himself and the entity or entities for which he represents.

 

5.2            No Assignment of Claims to Third Parties. Each of the Parties
hereby represents and warrants to each other Party that he or it, as the case
may be, has not assigned or transferred, or purported to assign or transfer, to
any Person any Claim released under this Agreement.

 

5.3            No Other Representations and Warranties. No Party has relied on
any representations, whether oral or written, not expressly set forth herein
when entering into this Agreement.

 

6.               Miscellaneous.

 

6.1            Entire Agreement. This Agreement constitutes and contains the
final, complete and exclusive agreement and understanding between the Parties.
This Agreement supersedes or replaces all prior negotiations and all agreements,
proposed or otherwise, whether written or oral, concerning the subject matter
hereof. This is a fully integrated document.

 

6.2            Severability. If any portion of this Agreement or application
thereof is held invalid, the invalidity shall not affect other provisions of
this Agreement that can be given effect without the invalid provision or
application and, to this end, the provisions of this Agreement are declared to
be severable.

 

6.3            Construction. Each Party has cooperated in the drafting and
preparation of this Agreement. Hence, this Agreement shall not be construed
against any Party on the basis that said Party was the drafter of this
Agreement. The headings are for the convenience of the Parties and are not to be
used in construing the meaning of any provision of this Agreement.

 

6.4            No Waiver of Breach. No waiver by one Party of any breach of any
term or provision of this Agreement by the other Party shall be binding unless
in writing and signed by the Party waiving the breach.

 

6.5            Legal Advice. The Parties acknowledge that they have been advised
by their own legal counsel in connection with this Agreement and enter into this
Agreement solely on the basis of that advice and on their own independent
investigation of all facts, law and circumstances material to this Agreement or
any provision thereof. The Parties hereby acknowledge that they have not entered
into this Agreement based upon any statement or omission by the other party,
their agents, representatives, or attorneys.

 

6.6            Binding Effect. Each of the Parties understands and expressly
agrees that this Agreement shall bind their successors and assigns.

 



6

 

 

6.7            Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by telecopier (with written confirmation of receipt), or (c) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by written notice to the other parties):

 

If to VIASPACE:

 

VIASPACE Inc.

2102 Business Center Drive

Irvine, CA 92612

Telephone: 626-768-3360

Facsimile: 626-578-9063

 

With a copy to:

_________________________________

_________________________________

_________________________________

 

If to VGE:

 

Mr. Sung Chang

VIASPACE Green Energy Inc.

131 Bells Ferry Lane

Marietta, Georgia 30066

With a copy to:

 

McDaniel Law Group, PC

P.O. Box 681235

Marietta, Georgia 30068

Attn: Mr. Frank McDaniel, Esq.

 

6.8            Jurisdiction and Venue. As between the Parties, the transactions
contemplated in this Agreement shall be governed as to validity, interpretation,
construction, effect, and in all other respects by the laws of the State of
Georgia, without regard to the conflicts of laws principals thereof. Each of the
Parties irrevocably submits to the exclusive jurisdiction of the courts of the
State of Georgia located in the County of Cobb and the United States District
Court in and for the Northern District of Georgia for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby and thereby. Each of the Parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each of the
Parties hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 



7

 

 

6.9            Costs and Attorneys’ Fees.

 

(a)             Award to Prevailing Party in Proceeding. In the event any
attorney is employed by any Party to this Agreement with regard to any legal
action, arbitration or other proceeding brought by any Party to this Agreement
for the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, then the prevailing Party, whether at trial or upon appeal, and in
addition to any other relief to which the prevailing Party may be granted, shall
be entitled to recover from the losing Party all costs, expenses, and a
reasonable sum for attorney fees incurred by the prevailing Party in bringing or
defending such action, arbitration, or proceeding, and in enforcing any judgment
granted therein, all of which costs, expenses and attorneys fees shall be deemed
to have accrued upon the commencement of such action and shall be paid whether
or not such action is prosecuted to judgment.

 

(b)            Judgment or Order Shall Award. Any judgment or order entered in
such matter shall contain a specific provision providing for the recovery by the
prevailing Party of attorney fees, costs, and expenses incurred in enforcing
such judgment. For purposes of this Section, attorney fees shall include,
without limitation, fees incurred in the following: post-judgment motions;
contempt proceedings; garnishment, levy, and debtor and third party
examinations; discovery; and bankruptcy litigation.

 

6.10         Further Assurances. Each of the Parties agrees (a) to furnish upon
request to the other Party other such further information, (b) to execute and
deliver to the other Parties such other documents, and (c) to do such other acts
and things, all as any other Party may reasonably request for the purpose of
carrying out the intent of this Agreement.

 

6.11         Counterparts. This Agreement may be executed in counterparts, each
of which, when executed, shall be an original, and all of which together shall
constitute one and the same agreement. The signatories may execute this
Agreement by facsimile counterparts, and a legible facsimile of a signature
shall be as effective as an original signature.

 

6.12         Remedies. No remedy conferred by this Agreement is intended to be
exclusive of any other remedy and each remedy shall be cumulative and in
addition to every other remedy conferred hereunder or at law or in equity.

 



8

 

 

 

IN WITNESS WHEREOF, upon and coincident with the Effective Date, this Agreement
shall become effective.

 

VIASPACE Inc.


By:/s/ Carl Kukkonen                    
Print Name:
Title:
Date

Signed: ________

 

VIASPACE Green Energy Inc.


By: /s/ Sung Chang                          

Print Name:
Title:
Date Signed: ________

     

/s/ Carl Kukkonen                     

Carl Kukkonen

 

/s/ Sung Chang                            

Sung Hsien Chang

     

/s/ Steve Muzi                         

Steve Muzi

 

/s/ Chun Hao Chang                    

Chun Hao Chang

     

/s/ Kevin Schewe                       

Kevin Schewe, MD

 

/s/ Hsiu Fen Su                         

Hsiu Fen Su

         

Changs, LLC

By:/s/ Sung Chang                       

Sung Hsien Chang

Authorized Member

         

JJ International, Inc.

By:/s/ Sung Chang                     

Sung Hsien Chang

Authorized Officer

         

Green Solutions Group Ltd., a British Virgin Islands company

By:/s/ Sung Chang                     

Sung Hsien Chang

Authorized Officer

 

 

 



9

